STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0652
VERSUS

DENNIS F. DICKERSON AUGUST 12, 2022
In Re: Dennis F. Dickerson, applying for supervisory writs,

22nd Judicial District Court, Parish of St. Tammany,
No. 458,871.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. The sentence reductions which relator seeks
to avail himself of apply retroactively only to inmates
sentenced prior to June 15, 2001. See La. R.S. 15:308(A) (1) &
(2) (prior to amendment by 2014 La. Acts No. 340, § 1).
Relator’s habitual offender sentence was imposed in 2011.
Accordingly, the district court did not err by denying the
motion to correct an illegal sentence.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

a. Sv)

DEPUTY CLERK OF COURT
FOR THE COURT